Opinion by
Judge Pryor:.
The bond obligates the surety to pay such damages as. the parties may have sustained, in the event the injunction was dissolved. There is no allegation in tire amended petition that appellees have lost their debt by, reason of the injunction, or that English was at the time of the judgment solvent, and during the' delay caused by the injunction had become insolvent.
If he is solvent, as the appellant alleges,, the appellees have lost nothing; if he was insolvent before or at the time of the execution of the injunction bond, they can recover damages only to the extent they can show by their proof that they have been.injured ; and in order to do this they .must allege a state of case under which such proof may be admitted.
The parties may be allowed to amend their pleadings. The *552judgment of the court below is reversed and cause remanded for further proceedings consistent with this opinion.